Citation Nr: 1417968	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  12-05 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for left foot neuropathy, to include arthritis, as secondary to the Veteran's service-connected left knee chondromalacia and lumbar spine disorder.

3. Entitlement to service connection for a left ankle disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

R. R. Layne, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1991 to June 1994, as well as subsequent periods of Reserve duty.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota (RO).

The issues of entitlement to service connection for bilateral hearing loss; left foot neuropathy; and a left ankle disorder are addressed in the remand portion of the decision below and are remanded to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for bilateral hearing loss in a final decision issued in June 1995.

2.  The evidence received subsequent to the RO's June 1995 final rating decision includes a VA examination report, VA treatment records, and lay statements.

3.  The additional evidence with regard to the Veteran's claim for entitlement to service connection for bilateral hearing loss, is not cumulative or redundant of that previously of record and relates to an unestablished fact necessary to substantiate the claim.



CONCLUSIONS OF LAW

1.  The June 1995 rating decision which denied service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a) (2013).

2.  New and material evidence has been presented to reopen a claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue of whether new and material evidence has been submitted to reopen the Veteran's claim of entitlement to service connection for bilateral hearing loss on appeal herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  This is so because the Board is taking action favorable to the Veteran by reopening the issue at hand.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412   (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104.  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA will reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when 

considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Historically, a June 1995 rating decision denied the Veteran's claim to reopen the issue of entitlement to service connection bilateral hearing loss as a hearing loss disability for VA purposes was not shown38 C.F.R. § 3.385 (West 2002).  He was notified of the decision but did not appeal or submit new evidence within the appeal period.  Accordingly, that decision is final.  38 U.S.C.A. § 7105(c).  The evidence of record at the time of the June 1995 rating decision included the Veteran's service treatment records.  The service treatment records reveal that the Veteran sought treatment for ringing in his ears and hearing loss in May 1993.  A hearing loss disability for VA purposes was not shown during the Veteran's military service or subsequent to service discharge.  On and authorized audiological evaluation in 1993, puretone thresholds in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
05
15
LEFT
05
05
05
00
00

Evidence received since the June 1995 rating decision includes VA treatment records, a VA examination report, and the Veteran's lay statements.  VA treatment records indicate the Veteran was issued hearing aids after a July 2010 audiological evaluation.  The July 2010 audiological evaluation shows puretone thresholds in decibels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
35
25
30
LEFT
20
20
30
30
35

Speech recognition scores were 92 percent in the right ear, and 100 percent in the left ear.  Accordingly, a hearing loss disability for VA purposes was shown.  38 C.F.R. § 3.385.

The evidence is "new" in the sense that it was not previously before agency decision makers.  This evidence is also "material", as it constitutes evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim; that is, evidence that the Veteran has a current bilateral hearing loss disability.  Such evidence and information raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection bilateral hearing loss.  See Justus v. Principi, 3 Vet. App. 510 (1992); see also Shade, 24 Vet. App. 110.

Under these circumstances, the Board concludes that reopening the claim of entitlement to service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence has been received, the claim of entitlement to service connection bilateral hearing loss is reopened and to this extent only, the appeal is granted.


REMAND

A.  Bilateral Hearing Loss

A review of the Veteran's claims file reveals that additional development is warranted prior to appellate review of the claim.  The Veteran indicates that he experienced in-service noise exposure.  As noted above, service treatment records reveal that the Veteran sought treatment for ringing in his ears and hearing loss in 

May 1993.  However, the August 1993 audiological evaluation showed normal hearing for VA purposes.  In relation to the July 2010 audiological evaluation, the Veteran has consistently reported that the audiologist told him that he had hearing loss that was likely related to service.

Subsequently, in August 2010 the Veteran was afforded an audiology VA examination.  During this examination, the Veteran related his in-service and civilian noise exposure and his current difficulty understanding conversation.  Audiometric testing revealed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
15
20
LEFT
15
15
15
10
15

Speech audiometry, using Maryland CNC, revealed speech recognition ability of 96 percent in the right ear and of 96 percent in the left ear.  The VA examiner noted that "[s]peech reception thresholds were in good agreement with pure tone air conduction thresholds.  Pure tone air and bone conduction thresholds showed clinically normal hearing sensitivity, bilaterally."  See 38 C.F.R. § 3.385.  The examiner opined that there was no hearing loss due to the Veteran's military service.  The examiner explained that test results did not currently show hearing loss, and, regardless, service treatment records showed normal hearing acuity and no significant threshold shift in service.

The August 2010 VA examination report is inadequate for adjudicative purposes.  Specifically, the examiner, who performed the August 2010 VA examination and July 2010 audiological evaluation, failed to address the discrepancy between the puretone threshold results in the examinations.  The examiner also failed to opine regarding whether hearing loss that was present at any point in time, as evinced by the July 2010 audiological evaluation, was related to the Veteran military service.  In light of the above, the Board finds that the VA examination of record is 

inadequate and the Veteran must be afforded a new VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

B. Left Foot Neuropathy

The Veteran contends that his current left foot neuropathy is related to an in-service accident in 2009.  In the alternative, the Veteran asserts that his left foot neuropathy is secondary to his left knee chondromalacia and lumbar spine disorder.  

The Veteran was afforded a VA examination in October 2010, and an addendum opinion was obtained in May 2012.  The VA examiner adequately addressed whether the Veteran's left foot neuropathy was caused or aggravated by his left knee chondromalacia.  However, the opinion and addendum did not address whether the Veteran's left foot neuropathy was directly related to service, to include the 2009 injury, or as due to his service-connected lumbar spine disorder.  In light of the above, the Board finds that the VA examination and addendum opinion of record is inadequate and the Veteran must be afforded a new VA examination.  See Barr, 21 Vet. App. at 307.

C.  Left Ankle Disorder

The Veteran is seeking service connection for a left ankle disorder, to include arthritis as secondary to left knee chondromalacia.  The RO's January 2013 rating decision denied service connection for the left ankle disorder.  In the September 2013 hearing before the Board, the Veteran presented testimony and contested the denial of service connection for his left ankle disorder.

As the RO has not yet issued a statement of the case addressing this issue, the Board must remand this issue for the RO to issue a statement of the case and to provide the Veteran and his representative an opportunity to perfect an appeal of such issue. Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is remanded for the following action:

1.  The RO must issue a statement of the case and notification of the Veteran's appellate rights on the issue of entitlement to service connection for a left ankle disorder.  See 38 C.F.R. §§ 19.29, 19.30 (2013).  The Veteran and his representative are reminded that to vest jurisdiction over this issue with the Board, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2013).  If the Veteran perfects an appeal of this issue, it must be returned to the Board for appellate review.

2.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and his representative and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

3.  After the above has been completed, the Veteran must be afforded a VA audiological examination conducted by an appropriate physician to determine whether any currently or previously diagnosed bilateral hearing loss is related to his military service.  All tests or studies necessary to make this determination must be ordered, to include an audiogram.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that the claims file and any pertinent electronic records have been reviewed.

After a review of the examination and audiogram findings, the entire evidence of record, and with consideration of the Veteran's statements, his military occupational specialty, the clarification requested above, and his in-service and post-service noise exposure, the examiner must provide an opinion as to whether any degree of hearing loss currently or previously diagnosed is related to his period of military service, or to any incident therein, to include as due to noise exposure.  

A complete rationale for all opinions must be provided. If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at 

large and not those of the particular examiner.  The report must be typed.

4.  The Veteran must be afforded the appropriate VA examination to determine whether any currently or previously diagnosed left foot neuropathy is related to his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records were reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether currently or previously diagnosed left foot neuropathy is related to the Veteran's military service or any incident therein, to include any injury sustained in the 2009 fall.  The examiner must also provide an opinion as to whether any left foot neuropathy was caused or aggravated by the service-connected left knee chondromalacia and/or lumbar spine disorder.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate 

whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

5.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examinations and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the scheduled examinations, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. 

6.  The examination reports must be reviewed to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, the RO must implement corrective procedures. 

7.  After completing the above actions, the RO must readjudicate the Veteran's claims, taking into consideration any and all evidence that has been added to the record since its last adjudicative action.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review. 


No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


